internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-122824-02 date date legend issuer city state organization laboratory agency agency institute bonds date date date dear this is in response to your request on behalf of the issuer for the following rulings the organization’s contracts with agency and agency both of which are agencies of the united_states will not result in private_business_use of the facility hereinafter defined to be financed with the proceeds of the bonds for purposes of sec_141 and sec_145 of the internal_revenue_code the code payments to the organization under the contracts with agency and agency will not cause the bonds to be federally guaranteed within the meaning of sec_149 of the code facts and representations the issuer is a public non-profit corporation created by the city under state law to induce various economic enterprises to locate or remain in state the organization is a non-profit membership corporation organized under state law and is recognized as a sec_501 organization the organization’s members consist of numerous national and regional colleges and universities in the unites states the organization is administered by a board_of directors elected by its members the organization was founded to promote access by faculty and students at colleges and universities to the scientific equipment and experience available at the federal government’s national laboratories and in particular the laboratory in the city other purposes specified in the organization’s charter include assisting in the development of research and educational programs at universities and colleges as well as supporting local state and federal governments in furtherance of its exempt purposes the organization contracts with certain federal government agencies including agency and agency collectively the agencies to perform various activities for such agencies a significant amount of these activities are performed at its campus-style complex the campus located in the city the campus is owned by the organization agency has facilities located in the city near the campus from a revenue standpoint two of the organization’s most significant contracts are with the agencies the contract with agency the agency contract provides that the organization will perform various activities for institute an organization affiliated with agency that maintains and advances agency 1's science and education capabilities the agency contract has a three-year term ending on date agency has an option to extend the contract for two years through date prior to date the organization intends to pursue renewals or extensions of the agency contract on similar terms and expects that the contract will be renewed the agency contract is a cost-reimbursement contract reimbursable costs include the real-estate costs the organization incurs performing activities under the agency contract the amount that the organization is reimbursed for such real- estate costs is determined by federal cost accounting standards the organization also receives a fixed fee that is payable monthly over the term of the agency contract and can annually earn an award based upon its performance agency has no obligation to make payments under the agency contract if the organization does not fulfill its obligations under the contract payments to the organization under the agency contract are subject_to agency 1's receipt of funds pursuant to annual appropriations under the agency contract the organization is required to perform certain activities in specific facilities of agency the institute or the organization certain other activities however may be performed at any location agency has no leasehold or possessory rights to the organization’s facilities under the agency contract likewise agency has no right to occupy or otherwise control any of the organization’s facilities pursuant to the agency contract under the contract with agency the agency contract the organization performs activities in furtherance of agency 2's graduate research program the original term of the agency contract was two years ending on date agency has exercised an option to renew the contract for three years prior to the end of this three- year period the organization intends to pursue additional renewals or extensions of the agency contract on similar terms and expects that the contract will be renewed as with the agency contract the agency contract is a cost-reimbursement contract the organization is reimbursed for the real-estate costs incurred in performing the agency contract such costs are reimbursed according to federal cost accounting standards the organization is also paid a fixed fee annually agency has no obligation to make payments if the organization does not fulfill its obligations under the agency contract payments to the organization under the agency contract are subject_to agency 2's receipt of funds pursuant to annual appropriations the organization may perform its obligations under the agency contract at any location agency has no leasehold or other possessory interest in the organization’s facilities and has no right to occupy or otherwise control any of the organization’s facilities under the agency contract the organization has determined that it has a need for additional office space on the campus to meet this need the organization intends to construct an additional building on the campus the facility because the facility will be located on the campus it will also be located near property of agency located in the city the facility will be owned by the organization and accordingly will not be depreciable by either of the agencies the issuer expects to issue the bonds and loan the proceeds to the organization to finance the cost of constructing and equipping the facility the bonds will be payable in part from the revenues of the facility however the payments the organization receives under the contracts that relate to activities performed at the facility are not determined based on the debt service on the bonds the organization expects to use a substantial amount of the space in the facility to perform its activities under the agency contract and the agency contract collectively the contracts as well as to perform general corporate work of the organization the organization expects that substantially more than percent of the facility will be used to perform activities under each of the contracts neither of the contracts require that the organization perform any activities at the facility in addition the organization represents that the activities that it expects to perform under the contracts at the facility can be performed at any of the organization’s facilities the facility will not be constructed to meet specific needs of the agencies neither agency nor agency will occupy any portion of the facility and all persons occupying the facility will be employees of the organization the organization will bear any risk of loss with respect to the facility the contracts do not impair the organization’s rights to use the facility for other purposes or to dispose_of the facility the organization represents that the activities it expects to perform at the facility under the contracts are in furtherance of its exempt purposes and none of the activities will constitute an unrelated_trade_or_business of the organization within the meaning sec_513 the organization represents that research within the meaning of sec_1_141-3 of the income_tax regulations will not be conducted at the facility law generally sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that this exclusion does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or which meets the private_loan_financing_test of sec_141 under sec_141 an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use private_business_use is defined in sec_141 as use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_141 provides in general that an issue meets the private_security_or_payment_test if the payment of the principal of or the interest on more than percent of the proceeds of the issue is under the terms of the issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use under sec_141 the term qualified_bond means any private_activity_bond if such bond is a qualified_501_c_3_bond sec_145 provides that the term qualified_501_c_3_bond means any private_activity_bond issued as part of an issue if all property which is to be provided by the net_proceeds of the issue is to be owned by a 501_c_3_organization or a governmental_unit and such bond would not be a private_activity_bond if respect businesses a c organizations were treated as governmental units with to their activities which do not constitute unrelated trades or determined by applying sec_513 and b paragraphs and of sec_141 are applied by substituting percent for percent each place it appears and by substituting net_proceeds for proceeds each place it appears sec_1_145-2 provides generally that sec_1_141-0 through apply to sec_145 sec_1_145-2 provides that in applying sec_1_141-0 through to sec_145 references to governmental persons include c organizations with respect to their activities that do not constitute unrelated trades_or_businesses under sec_513 references to percent and proceeds in the context of the private_business_use_test and the private_security_or_payment_test mean percent and net_proceeds and references to the private_business_use_test in sec_1_141-2 and sec_1_141-12 include the ownership test of sec_145 sec_1_141-3 provides rules relating to the definition of private_business_use sec_1_141-3 provides in part that the use of financed property is treated as the direct use of proceeds under sec_1_141-3 in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct uses of proceeds under sec_1_141-3 both actual and beneficial use by a nongovernmental person may be treated as private_business_use a nongovernmental person is defined in sec_1_141-1 as a person other than a governmental person a governmental person is a state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof but does not include the united_states or any agency_or_instrumentality thereof sec_1_141-3 further provides that in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract under sec_1_141-3 any other arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to ownership leases management contracts output contracts or research agreements results in private_business_use for example an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use in the case of financed property that is not available for use by the general_public sec_1_141-3 provides that private_business_use may be established solely on the basis of a special economic benefit to one or more nongovernmental persons even if those nongovernmental persons have no special legal entitlements to the use of the property in determining whether special economic benefit gives rise to private_business_use it is necessary to consider all of the facts and circumstances including one or more of the following factors a whether the financed property is functionally related or physically proximate to property_used_in_the_trade_or_business of a nongovernmental person b whether only a small number of nongovernmental persons receive the special economic benefit and c whether the cost of the financed property is treated as depreciable by any nongovernmental person under sec_1_141-3 use of financed property by nongovernmental persons in their trades_or_businesses is treated as general_public use only if the property is intended to be available and in fact is reasonably available for use on the same basis by natural persons not engaged in a trade_or_business an arrangement that conveys priority rights or other preferential benefits is not use on the same basis as the general_public sec_1_141-3 further provides that an arrangement is not treated as general_public use if the term of the arrangement is longer than days the circumstances under which a special economic benefit may result in private_business_use are illustrated in examples under sec_1_141-3 example for instance provides as follows city b issues obligations to finance construction of a specialized pollution_control_facility on land that it owns adjacent to a factory owned by corporation n b will own and operate the pollution_control_facility and n will have no special legal entitlements to use the facility b however reasonably expects that n will be the only user of the facility the facility will not be reasonably available for use on the same basis by natural persons not engaged in a trade_or_business under paragraph b ii because under all the facts and circumstances the facility is functionally related and is physically proximate to property used in n’s trade_or_business n derives a special economic benefit from the facility therefore n’s private_business_use may be established solely on the basis of that special economic benefit and n’s use is treated as private_business_use of the facility similarly example ii of sec_1_141-3 illustrates a situation where a bond- financed runway at a city-owned airport used only by private air carriers ie charter and commercial airlines but not general aviation operators who are natural persons not engaged in a trade_or_business may result in private_business_use despite the fact that the air carriers do not have special legal entitlements with respect to the runway because the runway is not available for use by the general_public based on the facts and circumstances including whether there are only a small number of lessee private air carriers the private_business_use_test may be met solely because the private air carriers receive a special economic benefit from the runway sec_149 provides that sec_103 does not apply to a state_or_local_bond that is federally guaranteed sec_149 provides that a bond is federally guaranteed if i the payment of debt service on the bond is guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof ii percent or more of the proceeds of the issue of which the bond is a part is to be used to make loans the payment of which is to be guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof or is to be directly or indirectly invested in federally insured deposits or accounts or iii the payment of debt service on the bond is otherwise indirectly guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof the prohibition under sec_149 applies not only to direct guarantees but also in circumstances where an underlying arrangement may result in the federal government indirectly guaranteeing debt service on an obligation congress intended that the determination of whether a federal guarantee exists be based on the underlying economic_substance of a transaction taking into account all facts and circumstances see h_r rep no pincite vol c b the house report the house report suggests that an indirect federal guarantee may arise where the federal government contracts to purchase the output of a bond-financed facility similarly where the federal government leases property there may be an indirect guarantee by the united_states a key element in determining whether a prohibited guarantee exists is whether there is a transfer of risk to the federal government see staff of joint comm on taxation 98th cong general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite joint comm print analysis issue one as agencies of the united_states the agencies are nongovernmental persons for purposes of the private_business_use_test thus it must be determined whether the contracts result in private_business_use of the facility by either of the agencies for purposes of sec_141 and sec_145 the contracts do not convey special legal entitlements to the facility to agency or agency the terms of the contracts with the organization do not provide either of the agencies with an ownership leasehold or possessory interest in the facility the agencies will not have the right to occupy or otherwise control the use of the facility the contracts do not impair the organization’s right to use the facility for other corporate purposes or to dispose_of the facility moreover the organization is not required to use the facility to perform its legal obligations under either of the contracts in fact the activities that the organization expects to perform at the facility under the contracts can be performed at any of the organization’s facilities while the agencies may have rights with respect to the manner in which the organization performs certain activities that will be conducted in the facility those rights govern the agencies’ contractual relationship with the organization rather than rights that relate to the use of the facility although the contracts do not convey special legal entitlements to the facility it is expected that the entire facility will be used to perform activities under the contracts or for other corporate work of the organization the organization expects that if the contracts are renewed it will continue to use the facility to perform activities for the agencies if the contracts are not renewed the organization will use the facility for other corporate work and does not expect that the facility will be available for use on the same basis by natural persons not engaged in a trade_or_business thus the facility is not expected to be available for use by the general_public and we must determine whether the agencies receive a special economic benefit from the facility that gives rise to private_business_use to determine whether either of the agencies receive a special economic benefit that results in private_business_use it is necessary to consider all the facts and circumstances including whether the facility is functionally related or physically proximate to property used by the agencies in their trades_or_businesses whether only a small number of nongovernmental persons receive a special economic benefit from the facility and whether the cost of the facility is depreciable by any nongovernmental person the examples under sec_1_141-3 provide additional guidance to determine whether non-governmental persons receive a special economic benefit from bond- financed property that results in private_business_use example for instance illustrates a scenario where bonds are issued to finance a specialized pollution_control_facility the example concludes that the specialized pollution_control_facility is functionally related to the primary facility a factory because it is built to meet the specific needs of the factory and is integrally related to the factory ie the processing and disposal of pollution produced by the factory when these facts are coupled with the fact that the pollution_control_facility is on land adjacent to the factory and it is reasonably expected that the factory will be the only user of the pollution_control_facility the example concludes that the owner of the factory a nongovernmental person derives a special economic benefit from the pollution_control_facility that results in private_business_use similarly example ii of sec_1_141-3 illustrates a situation where a bond-financed runway at a city-owned airport used by private air carriers may result in private_business_use because of the special economic benefit that private air carriers receive from the runway as in example the bond-financed property the runway is built specifically to meet the needs of the private business users the air carriers and is integrally related to the primary facility the airport consequently there is a functional relationship between the runway and the airport that when combined with other factors may result in private_business_use in contrast to the examples provided in the regulations the facility is not functionally related to property used in the agencies’ trades_or_businesses the facility will not be constructed to meet specific needs of the agencies and is not integrally related to any property used in the agencies’ trade_or_business rather the facility is being constructed to meet the organization’s need for additional office space further the facility will not be constructed in such a manner that would limit the organization’s ability to use the facility for activities unrelated to the agencies the facility is not specifically needed for the organization’s performance under the contracts the activities under the contracts that are expected to be conducted in the facility may be performed in any of the organization’s facilities thus based on the facts and circumstances there is no functional relationship of the facility to property used in the agencies’ trades_or_businesses the location of the facility also does not support a finding of private_business_use as noted the facility will be constructed on the campus to meet the organization’s need for additional office space the facility will not be proximate to other_property used by agency although the proposed location for the facility may be near other_property used by agency the decision as to where to construct the facility is not based on the needs of agency moreover no facts have been presented suggesting that it is necessary for the facility to be located near agency in order for the organization to perform activities under the agency contract this can be contrasted with the examples under sec_1_141-3 that describe situations where there is a physical need for locating the bond-financed facility eg the pollution_control_facility or the runway near the nongovernmental person’s property therefore the proximity of the facility to other_property used by agency is not relevant under the facts and circumstances the number of nongovernmental persons benefitting from the facility also does not support a finding of private_business_use although a significant amount of the facility is expected to be used to perform activities under the contracts the organization is not limited to using the facility for activities related to the agencies unlike the bond-financed property described in the examples in sec_1_141-3 the design of the facility will not limit it to a specific use and thus will not limit the potential types of nongovernmental persons that may benefit from the facility moreover the terms of the contracts with the agencies do not limit the number of nongovernmental persons that may benefit from the facility because the contracts do not require any activities to be conducted at the facility thus the fact that a substantial amount of the organization’s activity at the facility is with respect to its contracts with the agencies is not relevant under the facts and circumstances finally the cost of the facility will not be depreciable by any nongovernmental person for purposes of sec_1_141-3 the facility will be owned by the organization and only the organization will be eligible to depreciate the cost of the facility considering all the facts and circumstances the agencies do not receive a special economic benefit from the facility that results in private_business_use issue two the determination of whether a federal guarantee exists is based on the underlying economic_substance of the transaction taking into account all facts and circumstances an underlying arrangement may result in the federal government indirectly guaranteeing debt service on an obligation based on the facts and circumstances the payments to the organization under the contracts will not cause the bonds to be federally guaranteed within the meaning of sec_149 although the revenues from the facility will consist primarily of amounts received from the agencies the mere fact that federal funds may be available to pay debt service on the bonds does not result in an indirect federal guarantee rather the question is whether the substance of the transaction ie the contractual relationships between the organization and the agencies results in a transfer of risk to the federal government to pay debt service on the bonds in the instant case there has been no transfer of risk to the federal government to pay debt service on the bonds there is no guaranteed stream of revenues from the agencies that is available to pay debt service on the bonds unlike a guarantee the agencies have no obligation to make payments of debt service upon a default on the bonds rather any payments from the agencies are subject_to the organization’s fulfillment of its obligations under the contracts moreover payments under the contracts are subject_to the agencies’ receipt of funds pursuant to annual appropriations thus there is no transfer of risk to the federal government to pay debt service on the bonds in the event of a default and the bonds will not be federally guaranteed within the meaning of sec_149 conclusions based on the information submitted and representations made we conclude that the organization’s contracts with the agencies will not result in private_business_use of the facility payments to the organization from the agencies under the contracts will not cause the bonds to be federally guaranteed within the meaning of sec_149 of the internal_revenue_code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings except as specifically ruled above no opinion is expressed concerning this transaction under any other provision of the code or regulations thereunder including sec_103 and sec_141 through specifically no opinion is expressed concerning whether interest on the bonds is excludable from gross_income under sec_103 in addition no opinion is expressed concerning whether the activities discussed in this ruling constitute an unrelated_trade_or_business within the meaning sec_513 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch
